DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               BILLY McGILL,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

              Nos. 4D19-3645, 4D19-3646, and 4D19-3647

                           [September 2, 2020]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Ernest A. Kollra, Judge; L.T. Case Nos.
17-11015CF10A, 17-02104CF10A and 17-09903CF10A.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

    Affirmed, with remand limited for entry of written orders of revocation
of probation in the three underlying cases below, specifying the conditions
appellant was found to have violated. See Musto v. State, 174 So. 3d 568,
569-70 (Fla. 4th DCA 2015); Robinson v. State, 74 So. 3d 570, 572 (Fla.
4th DCA 2011).

   Affirmed and remanded.

LEVINE, C.J., MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.